Citation Nr: 0518665	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  98-17 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.  This matter was previously 
before the Board in February 2005 when it was remanded for a 
Travel Board hearing to be scheduled.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The February 2005 remand requested that the RO schedule a 
personal hearing before a Veterans Law Judge at the RO.  The 
RO scheduled the veteran for a videoconference hearing before 
a Veterans Law Judge, rather than a Travel Board hearing.  In 
May 2005, the veteran notified the RO that he declined the 
opportunity for a video hearing and preferred to wait for a 
future visit by a member of the Board.  The Board finds, 
therefore, that the RO did not comply with the Board's 
February 2005 REMAND directives. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders. Stegall 
v. West, 11 Vet. App. 268 (1990). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance. As such, the Board finds that 
the case is not ready for appellate review. 



Accordingly, the case is once again REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.§§  
5109B, 7112).




                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




